 Case 2:19-cv-02031-PKH Document 1              Filed 02/15/19 Page 1 of 13 PageID #: 1
                                                                                   FILED
                                                                             US DISTRICT COURT
                                                                              WESTERN DISTRICT
                                                                               OF ARKANSAS
                     IN THE UNITED STATES DISTRICT COURT                             Feb 15, 2019
                    FOR THE WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION                                  OFFICE OF THE CLERK

OK FOODS, INC.                                                                   PLAINTIFF

vs.                                      19-2031
                                Case No.___________________

CONTINENTAL CARBONIC PRODUCTS, INC.                                           DEFENDANT

                                       COMPLAINT

          Comes now, Plaintiff OK Foods, Inc., by and through its counsel, and for its

Complaint against the Defendant Continental Carbonic Products, Inc., states as follows,

to-wit:

                              Parties, Jurisdiction, and Venue

          1.    This lawsuit arises out of the Defendant’s breach of contract and failure to

deliver conforming goods that it sold and delivered to OK Foods, Inc., both of which

proximately caused damages in an amount in excess of federal diversity jurisdiction

requirements.

          2.    Plaintiff OK Foods, Inc. (“OKF”) is an Arkansas corporation and citizen of

the State of Arkansas with its principal place of business in Fort Smith, Sebastian County,

Arkansas.      OK Foods was founded more than eighty (80) years ago and is a fully

integrated poultry producer providing food products to people in Arkansas and around

the world.

          3.    Defendant Continental Carbonic Products, Inc. is an Illinois corporation

and citizen of the State of Illinois with its principal place of business in Decatur, Illinois.
  Case 2:19-cv-02031-PKH Document 1                Filed 02/15/19 Page 2 of 13 PageID #: 2



       4.       There is complete diversity of citizenship between the parties who are

citizens of different states. The amount in controversy in this action exceeds the sum or

value of $75,000, exclusive of interest and costs. This Court has subject matter jurisdiction

pursuant to 28 U.S.C. § 1332.

       5.       Defendant specializes in the manufacture and distribution of dry ice and

liquid carbon dioxide, and is authorized to and does business in the State of Arkansas,

including but not limited to Fort Smith, Sebastian County, Arkansas.             Specifically,

Defendant at all relevant times operates a production plant located at 5309 Jenny Lind

Road, Fort Smith, Arkansas and delivers its products within the State of Arkansas,

including to OKF in the State of Arkansas.

       6.       The forum state’s long arm statute confers personal jurisdiction to the limits

of constitutional due process and the exercise of jurisdiction would not exceed the

boundaries of the Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution.     Defendant has sufficient, purposeful, meaningful, and continuous

minimum contacts with the State of Arkansas to such an extent so as to vest this Court

with personal jurisdiction over the Defendant. See, Ark. Code Ann. § 16-4-101; Fed. R.

Civ. P. 4(k).

       7.       A substantial part of the events or omission giving rise to the asserted

claims occurred within the Western District of Arkansas and is where a substantial part

of property that is subject of the action is situated.     Venue is proper in this Court. 28

U.S.C. § 1391.



                                               2
 Case 2:19-cv-02031-PKH Document 1              Filed 02/15/19 Page 3 of 13 PageID #: 3



                                          Facts

       8.     Defendant is a manufacturer and supplier of dry ice products (“Product”)

and was at all relevant times.

       9.     On April 16, 2018, OKF and Defendant entered into a written Dry Ice

Agreement (Agreement) whereby OKF agreed to purchase food grade and conforming

dry ice products from Defendant as needed for OKF’s operations at its production plants

in Arkansas, Oklahoma, and Alabama.             See, Ex. A, Dry Ice Agreement (pricing

information redacted) adopted and incorporated by reference.

       10.    OKF purchased Defendant’s Product for use in and furtherance of its

poultry processing operations, including operations at its plant facilities located at 4201

Reed Lane in Fort Smith, Arkansas and 100 North Wilson Road in Muldrow, Oklahoma.

       11.    Defendant knew or reasonably should have known that at all relevant times

the purpose for which OKF intended to and actually did use the Product related to

processing of and preparing consumable poultry products for public consumption.

       12.    OKF utilized Defendant’s Product in connection with its poultry processing

operations at all relevant times.

       13.    OKF complied with the terms of the Agreement.

       14.    On or about September 5, 2018 an OKF customer reported finding foreign

material appearing to be of a dark or black plastic type consistency (foreign material) on

OKF processed and prepared poultry breast meat. OKF swiftly notified the USDA and

Defendant of a report of foreign material in its food product.



                                            3
 Case 2:19-cv-02031-PKH Document 1              Filed 02/15/19 Page 4 of 13 PageID #: 4



      15.    OKF diligently worked to identify, contain, and eliminate the source of the

reported foreign material, including commencing a product trace and placing holds on

certain poultry products upon receiving the report of foreign material.

      16.    OKF initially placed a hold on approximately 368,762 pounds of poultry

product as a precautionary measure while it worked at various plant locations to identify

and eliminate as necessary from production and storage any poultry meat containing the

foreign material.

      17.    Based upon efforts to identify and eliminate the source of the reported

foreign material, OKF determined that Defendant’s Product was the sole source of the

foreign material on its finished poultry products. This conclusion is based, in part, upon

Defendant’s admission that its Product contains or is accompanied by a wear band, and

that a defective or deteriorated wear band(s) material was the source of the foreign

material on and inside OKF’s food products.

      18.    Defendant’s contaminated and nonconforming Product sold to and utilized

by OKF rendered poultry products inconsumable and noncompliant with United States

Department of Agriculture (USDA) regulations and other applicable law.

      19.    Upon information and belief, Defendant knew of a prior occurrence or

occurrences relating to wear band failure and foreign substances in its Product sold to

other customers that occurred prior to September 5, 2018. Defendant did not disclose this

information to OKF before the preceding date or the date of the Agreement.

      20.    As the result of OKF utilizing Defendant’s contaminated Product and to

ensure only consumable food products are later sold, OKF condemned a total of 303,251

                                            4
 Case 2:19-cv-02031-PKH Document 1              Filed 02/15/19 Page 5 of 13 PageID #: 5



pounds of poultry product due to the presence of the foreign material and as a direct

result of Defendant’s contaminated Product. This food condemnation included five (5)

Lot numbers of poultry product that contained the foreign material based upon visual

inspection.

       21.    Defendant warranted that the product sold to OKF “shall be of standard

commercial quality.”       The Defendant’s Product was nonconforming to industry

standards upon delivery to OKF and was the sole source of the foreign material on the

condemned food products.

       22.    OKF incurred as a direct and proximate result of Defendant’s contaminated

Product an unreimbursed loss of no less than $516,740.33 to condemn, store, and dispose

of its poultry products.

       23.    Defendant refuses to reimburse OKF for the substantial financial loss

despite repeated demands for reimbursement. Defendant is contractually obligated to

indemnify and hold OKF harmless for the referenced loss and as required pursuant to

applicable law.

                           COUNT I—BREACH OF CONTRACT

       24.    OKF incorporates and asserts all allegations of the preceding paragraphs of

the Complaint.

       25.    OKF and Defendant entered into a contract. See, Ex. A.

       26.    The contract required Defendant to deliver a Product that was of standard

commercial quality or that was otherwise free of any foreign substance or contaminant.

       27.    The Agreement also requires that the Defendant shall:

                                            5
  Case 2:19-cv-02031-PKH Document 1               Filed 02/15/19 Page 6 of 13 PageID #: 6



                   Defend, indemnify, and hold harmless [OKF], its subsidiary, and
                   affiliate companies…from and against any and all claims, actions,
                   causes of action, losses, and damages (including court costs and
                   reasonable attorneys’ fees) (collectively “Losses”) caused by: (i)
                   [Defendant’s] failure to produce Products that strictly conform to
                   the Specifications; (ii) [Defendant’s] breach or violation of any
                   obligation, duty, requirement, or warranty under this
                   Agreement; or (iii) [Defendant’s] violation of any U.S., state, or
                   local law, rule or regulation in the performance of its duties
                   under this Agreement.”

Id at¶ 17(a).

       28.      Defendant breached its obligation to fully indemnify despite repeated

demands.

       29.      OKF did what the contract required of it.

       30.      Defendant did not do what the contract required of it as set forth herein.

       31.      OKF suffered damages from the failure of the Product, including but not

limited to the cost to condemnation, storage, and disposal, as described above, in an

amount in excess of the amount necessary for federal diversity jurisdiction, to be proven

at trial (“OKF Damages”).

       32.      Defendant’s Product was the proximate cause of OKF Damages.

       33.      OKF is entitled to all compensatory, special, and consequential damages

flowing from Defendant’s breach related to the Product. Ark. Code Ann. § 4-2-715.

       34.      OKF is entitled to costs.

       35.      OKF is entitled to attorney’s fees. Ark. Code Ann. § 16-22-308.




                                              6
 Case 2:19-cv-02031-PKH Document 1               Filed 02/15/19 Page 7 of 13 PageID #: 7



                 COUNT II—BREACH OF EXPRESS WARRANTIES

       36.    OKF incorporates and asserts all allegations of the preceding paragraphs of

the Complaint.

       37.    Defendant affirmed and promised to OKF that it could use the Product in

connection with processing and preparing consumable poultry food products.

       38.    Defendant’s affirmations, warranties, and promises were included as part

of the basis of the bargain with its contract with OKF, including but not limited to,

Defendant’s warranty “that the Product sold hereunder shall be of standard commercial

quality.” See, Ex. A, ¶ 8. OKF did what the contract required of it to claim the warranties.

       39.    Defendant’s Product sold and supplied to OKF did not conform to all

affirmations, warranties, and promises about its permitted use nor was it standard

commercial quality.

       40.    Defendant failed to warn OKF that its Product does not conform to all

affirmations and promises about its permitted use or that it was not standard commercial

quality.

       41.    Defendant breached its affirmations, warranties, and promises by

manufacturing, marketing, selling, and placing into the stream of commerce a Product

that contaminated certain poultry food products.

       42.    OKF notified Defendant that its Product did not conform to the affirmations

and promises Defendant made within a reasonable time.

       43.    OKF is a buyer that Defendant might reasonably expect would use the

Product and be affected by the Product.

                                             7
 Case 2:19-cv-02031-PKH Document 1             Filed 02/15/19 Page 8 of 13 PageID #: 8



      44.    OKF suffered damages from the failure of the Product, including but not

limited to the cost of goods, cost of condemnation, storage, and disposal, as described

above, in an amount in excess of the amount necessary for federal diversity jurisdiction,

to be proven at trial (“OKF Damages”).

      45.    Defendant’s Product was the proximate cause of OKF Damages.

      46.    OKF is entitled to all compensatory, special, and consequential damages

flowing from Defendant’s breach related to the Product. Ark. Code Ann. § 4-2-715.

      47.    OKF is entitled to costs.

      48.    OKF is entitled to attorney’s fees. Ark. Code Ann. § 16-22-308

  COUNT III—BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
              AND FITNESS FOR PARTICULAR PURPOSE

      49.    OKF incorporates and asserts all allegations of the preceding paragraphs of

the Complaint.

      50.    OKF purchased the Product for the particular purpose of cooling poultry

products in connecting with its further process and preparation work without

contaminating or otherwise causing a foreign substance to be placed on or within its

poultry products.

      51.    At all times relevant to the Complaint, Defendant knew or should have

known that buyers like OKF would rely on Defendant’s skill to furnish the Product for

use in connection with its poultry process and preparation applications without

contaminating or otherwise causing a foreign substance to be placed on or within its

poultry products.


                                           8
 Case 2:19-cv-02031-PKH Document 1               Filed 02/15/19 Page 9 of 13 PageID #: 9



      52.      Defendant reasonably expected that OKF would use and be affected by the

Product.

      53.      The Product was not merchantable and fit for the purpose of utilization in

OKF’s poultry processes and preparation applications without contaminating or

otherwise causing a foreign substance to be placed on or within its poultry products.

      54.      Defendant did not lawfully disclaim implied warranties in the Agreement

or otherwise. Ark. Code Ann. § 4-2-316(2).

      55.      Defendant manufactured, marketed, sold, and placed into the stream of

commerce the Product that contaminated or otherwise caused a foreign substance to be

placed on or within OKF’s poultry products.

      56.      Defendant did not warn OKF that the Product would not conform to all

implied warranties.

      57.      OKF suffered damages from the failure of the Product, resulting in property

damage, as described above, in an amount in excess of the amount necessary for federal

diversity jurisdiction, to be proven at trial (“OKF Damages”).

      58.      Defendant’s Product was the proximate cause of all OKF Damages.

      59.      OKF notified Defendant that the Product did not conform to the purpose

for which Defendant manufactured, marketed, sold, and placed it into the stream of

commerce within a reasonable time.

      60.      Defendant might reasonably expect that OKF would use and be affected by

the Product.



                                             9
Case 2:19-cv-02031-PKH Document 1          Filed 02/15/19 Page 10 of 13 PageID #: 10



      61.    OKF is entitled to all compensatory, special, and consequential damages

flowing from Defendant’s breach related to the Product. Ark. Code Ann. § 4-2-715.

      62.    OKF is entitled to costs.

      63.    OKF is entitled to attorney’s fees. Ark. Code Ann. § 16-22-308

                          COUNT IV—STRICT LIABILITY

      64.    OKF incorporates and asserts all allegations of the preceding paragraphs of

the Complaint.

      65.    At all times relevant to the Complaint, Defendant was in the business of

manufacturing, selling, and otherwise distributing the Product.

      66.    Defendant supplied the Product in a defective condition that rendered it

unreasonably dangerous, including but not limited to the fact that the Product was

composed of a foreign material or materials that adhered to poultry products and

rendered them inconsumable.

      67.    OKF suffered damages, including but not limited to the cost of goods,

condemnation of the product, storage, and disposal resulting in property damage, as

described above, in an amount in excess of the amount necessary for federal diversity

jurisdiction, to be proven at trial (“OKF Damages”).

      68.    The Product’s defective condition was the proximate cause of all OKF

Damages.

      69.    OKF is entitled to all compensatory, special, and consequential damages

flowing from Defendant’s supplying of the Product.

      70.    OKF is entitled to costs.

                                           10
Case 2:19-cv-02031-PKH Document 1           Filed 02/15/19 Page 11 of 13 PageID #: 11



                 COUNT V—PRODUCT LIABILITY; NEGLIGENCE

       71.   OKF incorporates and asserts all allegations of the preceding paragraphs of

the Complaint.

       72.   Defendant owed a duty to use ordinary care in its design, selection of

materials to use, inspection, testing, marketing, packaging, and labeling of the Product to

OKF.

       73.   Defendant owed a duty to OKF to warn of the dangers inherent in the

Product.

       74.   Defendant owed a duty to give reasonable and adequate instructions with

respect to the Product and its safe use to OKF.

       75.   Defendant breached each and every one of its duties owed to OKF by

placing the Product into the stream of commerce as a safe application for use in

connection with food processing without use of ordinary care, warning, or instruction

that the Product contained a foreign material rendering food products inconsumable.

       76.   OKF suffered damages, including but not limited to the cost of goods,

condemnation of the product, storage, and disposal resulting in property damage, as

described above, in an amount in excess of the amount necessary for federal diversity

jurisdiction, to be proven at trial (“OKF Damages”).

       77.   Defendant’s negligence was the proximate cause of all OKF Damages.

       78.   OKF is entitled to all compensatory, special, and consequential damages

flowing from Defendant’s negligence.



                                            11
Case 2:19-cv-02031-PKH Document 1             Filed 02/15/19 Page 12 of 13 PageID #: 12



                        COUNT VI — UNJUST ENRICHMENT

       79.    OKF incorporates and asserts all allegations in the preceding paragraphs of

the Complaint.

       80.    OKF paid the Defendant for the Product and therefore it received

something of value.

       81.    Defendant is not entitled to payment for the Product.

       82.    Defendant is unjustly enriched by virtue of OKF’s payment for the Product

and Defendant must pay restitution in a commensurate amount.

       83.    OKF is entitled to costs.

       84.    OKF demands a jury trial on all issues so triable on all counts.

       85.    OKF reserves the right to amend its Complaint and plead further herein

pending appropriate investigation and discovery.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff, OK Foods, Inc., prays that

it have and recover judgment against the Defendant, Continental Carbonic Products, Inc.,

in an amount in excess of that required for federal diversity jurisdiction, pre-judgment

interest, post judgment interest, costs, a reasonable attorney’s fee, and for all other relief

to which it lawfully may be entitled.




                                             12
Case 2:19-cv-02031-PKH Document 1     Filed 02/15/19 Page 13 of 13 PageID #: 13



                                    Respectfully submitted,

                                    KUTAK ROCK, LLP

                              By: /s/ J.R. Carroll
                                  J.R. Carroll (Ark. Bar No. 2003149)
                                  Dale W. Brown (Ark. Bar No. 2004121)
                                  234 E. Millsap Road, Suite 200
                                  Fayetteville, Arkansas 72703
                                  479-973-4200 phone
                                  479-973-0007 fax
                                  jr.carroll@kutakrock.com
                                  dale.brown@kutakrock.com




                                      13
